               Case 4:18-cv-05999-JSW Document 50-2 Filed 08/01/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                    NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
10

11

12    DEREK L. MCGHEE, on behalf of himself and      Case No. 4:18-cv-05999-JSW
      others similarly situated,
13                                                   [PROPOSED] ORDER RE: DEFENDANTS’
                       Plaintiffs,                   ADMINISTRATIVE MOTION
14
               v.
15
      TESORO REFINING & MARKETING
16    COMPANY LLC; ANDEAVOR; ANDEAVOR
      LOGISTICS LP; and DOES 1 to 100, inclusive
17
                       Defendants.
18

19
20

21

22

23

24

25

26

27

28


                                           [PROPOSED] ORDER
     58360495v.1
               Case 4:18-cv-05999-JSW Document 50-2 Filed 08/01/19 Page 2 of 2



 1            The Court, having evaluated Defendants’ administrative motion to consider whether

 2   Janice Wood, Anthony Alfaro, and Aaron Dietrich, on behalf of themselves and others similarly situated,

 3   v. Marathon Refining Logistics Services LLC, et. al., United States District Court for the Northern

 4   District of California, Case No. 3:19-cv-04287-LB (“Wood”), should be related to this action, hereby

 5   orders

 6

 7            _____ - The Wood matter shall be related to this action.

 8

 9            _____ - The Wood matter shall not be related to this action.
10

11

12            IT IS SO ORDERED.

13
     Dated: ________________________
14                                                         THE HONORABLE JEFFREY S. WHITE
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                          2
                                                [PROPOSED] ORDER
     58360495v.1
